


Exhibit 10(i)


FIRST HORIZON NATIONAL CORPORATION
AMENDED AND RESTATED PENSION RESTORATION PLAN
ADOPTED OCTOBER 25, 1995
(AS AMENDED AND RESTATED 4-20-04)

 

I. PURPOSE


  This Plan is established by First Horizon National Corporation and any
successor thereto and its subsidiaries (herein collectively referred to as “the
Company”) for the purpose of encouraging and enabling the Company to attract,
motivate and retain key executives and for the purpose of providing benefits for
certain members of the First Horizon National Corporation Pension Plan
(hereinafter called “the Program”) in excess of the limitations of benefits and
contributions imposed in respect to such Program by Section 415 and any excess
that may result from any limitation on compensation that may be considered by
the Program pursuant to Section 401(a)(17), of the Internal Revenue Code of 1986
(“IRC”), as amended.


II. EFFECTIVE DATE


  The original effective date of the Pension Restoration Plan (hereinafter
referred to as the “Plan”) was January 1, 1984. The effective date of this
Amended and Restated Pension Restoration Plan shall be October 25, 1995.


III. ADMINISTRATION AND ELIGIBILITY


A. The Plan will be administered by the Administration Committee (hereinafter
referred to as the “Committee”) consisting of two or more officers of the
Corporation appointed by and serving at the pleasure of the Board of Directors
of the Company. The selection of Executives of the Company who will participate
will be made by the Committee, except for Executives who have been designated by
the Board of Directors as Executive Officers, whose participation in the Plan
must be approved by the Human Resources Committee of the Board of Directors, and
they will receive benefits in accordance with the provisions of the Plan.


B. The Committee will have the discretion, authority and responsibility (1) of
interpreting the Plan and any agreement evidencing benefits granted hereunder,
and (2) making all other determinations in connection with the administration of
the Plan, all of which shall be final and conclusive.


IV. PAYMENT OF BENEFITS


A. In order to qualify to receive the benefits set forth in Paragraph VI, below,
a participant must remain employed until age 65, unless an early retirement date
is approved by the Human Resources Committee of the Board of Directors.


B. Benefits payable pursuant to the terms of the Plan shall be paid directly
from the general assets of the Company. Should the Company establish any advance
reserve, such reserve or fund shall not under any circumstances be deemed to be
an asset of the Plan nor a source of payment of any claims under the Plan but,
at all times, shall remain a part of the general assets of the Company.


V. RETIREMENT DATE


  A participant shall be retired under this Plan on the same Retirement Date
applicable for him/her under the Program.


Page 1 of 5

 

--------------------------------------------------------------------------------

 

VI. CALCULATION OF BENEFITS


  Commencing with the first month immediately following retirement, each
Participant shall receive a monthly payment equal to the difference between (A)
and (B) below, in each case determined without regard to Section 11.3(b) of the
Program:


A. The monthly pension that would have been payable from the Program; determined
under its rules on the Participant’s Retirement Date, but as if the limitations
imposed by IRC Section 415 and Section 401(a)(17) did not apply.


B. The actual monthly pension payable to the Participant from the Program.


  Any monthly payment calculated by A. and B. above (the “Basic Benefit”) shall
be payable in the same manner and under the same terms and conditions as
payments due from the Program.


  In addition to the Basic Benefit, the Company and a Participant may agree in
writing that the Participant shall be paid an additional monthly payment in
excess of that payable by the Program due to the limitations of Code Section
401(a)(17), or Code Section 415, in such amount and in such manner as so agreed.
[Any such agreement with a Participant shall be referred to in Schedule A to
this Plan.]


VII. CLAIMS PROCEDURES


  All claims for benefits under the Plan shall be submitted in writing to the
Committee. A Participant whose claim for benefits is denied shall have the right
to a written explanation of the specific reasons for such denial and may request
the Committee to reconsider such denial. Upon such a request for reconsideration
the Committee shall review its decision with the Participant who may submit in
writing such facts and issues, and may review such documents as may be
pertinent. The Committee shall render its decision in writing within sixty days.
The Committee’s decision shall then be final and conclusive.


VIII. MISCELLANEOUS


A. Nonalienability. No benefit payable at any time hereunder shall be subject in
any manner to alienation, sale, transfer, assignment, pledge, attachment or
other legal process, or encumbrances of any kind. Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such benefit, whether
currently or hereafter payable, shall be void. Except as otherwise specifically
provided by law, no such benefit shall, in any manner, be liable for or subject
to the debts or liabilities of any participant or any other person entitled to
such benefit.


B. No Rights to Employment. The Plan shall not be construed as providing any
participant with the right to be retained in the Company’s employ or to receive
any benefit not specifically provided hereunder.


C. Amendment and Termination. The Company shall have the right, at any time and
from time to time, to amend in whole or in part, or to terminate any of the
provisions of the Plan, and such amendment or termination shall be binding upon
all participants and parties interest. Notwithstanding the foregoing, the
benefits payable hereunder may not be reduced or terminated for those
participants who have attained age 65, or for whom an early retirement date has
been approved by the Human Resources Committee of the Board of Directors, acting
pursuant to Section IV(A) hereof.


D. Governing Law. The Plan shall be governed by and construed in accordance with
the Employee Retirement Income Security Act of 1974 (P.L. 93-406) and to the
extent not pre-empted thereby, by the laws of the State of Tennessee.


E. Successors. This Plan shall bind any successor of the Company, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Plan if no succession had taken place. In the case of
any transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
term “Company,” as used in the Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.


Page 2 of 5

 

--------------------------------------------------------------------------------

 

IX. CHANGE IN CONTROL


A. “Change in Control” means the occurrence of any one of the following events:


  (I) individuals who, on January 21, 1997, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;


  (ii) any “Person” (as defined under Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act” ) and as used in Section 13(d) or
Section 14(d) of the Exchange Act) is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a change in
control by virtue of any of the following acquisitions: (A) by the Company or
any entity in which the Company directly or indirectly beneficially owns more
than 50% of the voting securities or interests (a “Subsidiary”), (B) by an
employee stock ownership or employee benefit plan or trust sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii));


  (iii) consummation of a merger, consolida-tion, share exchange or similar form
of corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 600 of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or


Page 3 of 5

 

--------------------------------------------------------------------------------

 

  (iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.


  Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisi-tion of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.


B. Notwithstanding anything herein to the contrary, the benefits payable under
the Plan (both benefits that have accrued at the time of a Change in Control and
those that accrue thereafter) may not be reduced or terminated after a Change in
Control for any individual who was a participant in the Plan at the time of the
Change in Control.


C. (1) Notwithstanding anything in the Plan to the contrary, in the event a
Change in Control or the “Pre-Change in Control Date” (as defined below) occurs,
the Company shall make a lump sum payment (“Payment”) to each Participant
(including any Participant currently receiving benefits under the Plan) on a
date (the “Distribution Date”) no later than 2 business days after the Change in
Control has occurred (or, if an agreement to effectuate a Change in Control
pursuant to a Business Combination has been executed, on the date (the
“Pre-Change in Control Date”) that is the third business day prior to the date
the Chief Executive Officer of the Company believes in good faith will be the
effective date of such Change in Control, but in any event prior to the
effective date of such Change in Control).


  (2) The Payment shall be in an amount equal to the accrued benefit (the
“Accrued Benefit”) under the Plan as of the Distribution Date converted into an
Actuarially Equivalent lump sum (in accordance with the provisions of paragraphs
(3) through (6) below). For purposes of determining the Actuarially Equivalent
lump sum of an Accrued Benefit, the mortality table specified under the Program
for actuarial equivalence and an interest rate of 4.2% shall be used.


  (3) If a Participant is age 65 or older as of the Distribution Date, the
Accrued Benefit shall be converted to an Actuarially Equivalent lump sum
assuming that such Participant (a) retired on the Distribution Date and (b)
immediately commenced receipt of the Accrued Benefit in the normal form of
benefit under the Program.


  (4) If a Participant has not attained age 65 as of the Distribution Date, but
is at least age 55, the Accrued Benefit shall be converted to an Actuarially
Equivalent lump sum assuming that (a) such Participant retired on the
Distribution Date, (b) the Accrued Benefit was reduced for early commencement
using the reduction factors specified in the Program determined without regard
to Section 11.3(b) of the Program and (c) such Participant immediately commenced
receipt of such reduced Accrued Benefit in the normal form of benefit under the
Program.


  (5) If a Participant has not attained age 55 as of the Distribution Date, the
Accrued Benefit shall first be converted to an Actuarially Equivalent lump sum
assuming that (a) such Participant was age 55 on the Distribution Date, (b) the
Accrued Benefit was reduced for early commencement using the reduction factors
specified in the Program determined without regard to Section 11.3(b) of the
Program for a Participant retiring at age 55 and (c) such Participant commenced
receipt at age 55 of such reduced Accrued Benefit in the normal form of benefit
under the Program. Such Actuarially Equivalent lump sum shall then be further
reduced from age 55 to such Participant’s actual age as of the Distribution
Date, using an interest rate of 4.2% but without any reduction for mortality.


Page 4 of 5

 

--------------------------------------------------------------------------------

 

  (6) Notwithstanding anything to the contrary in this Section IX.C, in the
event any Participant (or any Participant’s beneficiary) is receiving benefit
payments under the Plan as of the Distribution Date (such Participant or
beneficiary, a “Retiree”), the amount of the Payment payable to such Retiree
shall be the Actuarially Equivalent lump sum value of such remaining benefit
payments that would otherwise be payable to such Retiree.


  (7) With respect to any Retiree, the Payment payable under this Section IX.C
shall be in lieu of, and in full settlement of, any other remaining amounts that
would have been payable to such Retiree had a Change in Control (or the
Pre-Change in Control Date) not occurred, and the Company shall have no further
obligations to such Retiree after such Payment is made. With respect to any
Participant other than a Retiree, in the event the Plan is continued and not
terminated following a Change in Control, any amount finally determined under
Section VI of the Plan upon such Participant’s actual retirement shall be offset
by the amount of the Accrued Benefit (as converted to the applicable form of
benefit) determined under this Section IX.C.”


[Reflects 4-20-04 Company name change.]

Page 5 of 5


--------------------------------------------------------------------------------